Citation Nr: 0511396	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  98-03 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a right arm/wrist 
disorder (claimed as ulnar nerve palsy, myositis and carpal 
tunnel syndrome).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba, Counsel



INTRODUCTION

The veteran had active service from an October 1975 to 
February 1976.

The case comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Offices in Winston- Salem, North Carolina, and 
Atlanta, Georgia.  At present, after remands to the RO for 
additional development in September 2000 and December 2003, 
the veteran's case is once again before the Board for 
appellate adjudication.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
on appeal.    

2.  The competent medical evidence of record does not support 
the conclusion that the claimed right arm/wrist disorder is 
related to military service.


CONCLUSION OF LAW

A right arm/wrist disorder (claimed as ulnar nerve palsy, 
myositis and carpal tunnel syndrome) was not incurred in or 
aggravated by the veteran's service and any arthritis at 
those joints may not presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed in this 
decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
service connection via the September 2000 Board 
decision/remand, the November 2001 and January 2004 RO 
letters, and the December 2002 and November 2004 supplemental 
statements of the case (SSOCs).  In addition, the November 
2001 and January 2004 RO letters, and the December 2002 and 
November 2004 SSOCs also provided the veteran with specific 
information concerning the VCAA.  Thus, no further notices 
are required.  See Quartuccio, supra.  

In this regard, the Board notes the initial AOJ decision was 
made before November 2004, the date the last VCAA 
notification was sent to the veteran.  However, in reviewing 
the AOJ determination on appeal, the Board is required to 
review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided 
by 38 U.S.C.A. § 7104(a) (West 2002), all questions in a 
matter which under 38 U.S.C.A. § 511(a) (West 2002) are 
subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final 
decision on behalf of the Secretary with respect to claims 
for veterans benefits, it is entirely appropriate for the 
Board to consider whether the failure to provide a pre-AOJ 
initial adjudication notice constitutes harmless error, 
especially since an AOJ determination that is "affirmed" by 
the Board is subsumed by the appellate decision and becomes 
the single and sole decision of the Secretary in the matter 
under consideration.  See 38 C.F.R. § 20.1104 (2004).  There 
simply is no "adverse determination" for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C.A. § 5108 (West 2002) to proffer new and material 
evidence simply because an AOJ decision is appealed to the 
Board.  Rather, it is only after a decision of either the AOJ 
or the Board becomes final that a claimant has to surmount 
the reopening hurdle.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the veteran's claim or might be pertinent to 
the claim, has been identified or remains outstanding.  
Therefore, the duty to assist requirement has been satisfied.  
See Quartuccio, supra.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Although the VA notices that were 
provided to the appellant do not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  By the informational 
letters, the statement of the case, and the supplemental 
statements of the case, VA satisfied the fourth element of 
the notice requirements.  Therefore, to decide the appeal 
would not result in prejudicial error to the claimant.  See 
VAOPGCPREC 7-2004.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See VAOPGCPREC 7-2004.  

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  Service connection may also be granted on a 
presumptive basis for arthritis if manifested to a 
compensable degree within a one year period of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be competent, 
which in most instances would be medical, unless it relates 
to a condition as to which, under the case law of the Court, 
lay observation is competent.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claims or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claims, in which case the claims must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The 
Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002).

In this case, the veteran contends that the symptoms related 
to the claimed right arm/wrist disorder are related to his 
active service.  In this respect, the Board notes that the 
February 1980 rating decision, which originally denied the 
veteran's claim did so on the grounds that the evidence did 
not show an aggravation of a pre-existing condition.  
Subsequently, in a September 2000 Board decision, the Board 
reopened the veteran's claim and remanded the case to the RO 
for additional development.  The case was against remanded to 
the RO for additional development in December 2003, and at 
present it is before the Board for appellate adjudication.

With respect to the evidence of record, the Board finds that 
the service medical records include the entrance examination 
which is negative for any evidence of a pre-service right 
arm/wrist disorder.  He was in sound medical condition when 
he was examined for service.  The service medical records 
also include November 1975 notations, which show the veteran, 
complained of pain in the right distal end of the forearm and 
wrist.  The veteran reported at this time that he saw a 
doctor prior to service who told him that there was a 
possible cyst there, but there was no edema or tenderness at 
this time.  In addition, January 1976 notations show the 
veteran complained of pain and numbness of the right lower 
arm/wrist area, as well as of intermittent severe pain when 
he used his hands a lot.  However, although x-rays of the 
hand were taken, the results were negative.  His radial pulse 
was strong and regular, although tender over the ulnar 
distal/medial area.  He was diagnosed with myositis.  Lastly, 
a January 1976 notation shows the veteran was given a 
provisional diagnosis of right carpal tunnel syndrome.  
However, upon the results of electromyography (EMG) testing, 
the veteran was found to have a normal EMG of the right arm 
and hand, with a normal right median nerve conduction 
velocity, including terminal conduction across the right 
wrist. 

A November 1977 report from the Mendocino Coast Hospital 
indicates that this was the veteran's second admission for 
progressive pain in his right forearm, wrist and hand.  The 
veteran had undergone a previous right carpal tunnel release 
with relief of paresthesias in the median distribution of his 
hand.  He was working full time as a lumber puller at Georgia 
Pacific, when he noted that there was a limit to the amount 
of lumber that he could pull with increase in the constant 
pain of his forearm and wrist.  Evaluation of the veteran 
revealed persistent right ulnar nerve weakness, including 
weakness of interosseous function, thumb pinch and 
hypesthesia with the ulnar distribution of the hand.  He had 
a previous electromyogram which was normal, and was admitted 
for an ulnar nerve exploration at the elbow.  The veteran's 
final diagnosis was ulnar nerve palsy right arm, and myositis 
right arm.  At this time, the veteran underwent ulnar nerve 
transfer at the elbow, and muscle biopsy.

Records from the Carolina Health Care Group and D. Clark, 
M.D., dated from 1996 to 1997 describe the treatment the 
veteran received for various health problems, including 
obesity, degenerative arthritis, anxiety, history of ulnar 
neuropathy, and right ulnar neuropathy.

Records from J. Villarreal, M.D., R. Calabria, M.D., and R. 
Digby, M.D., dated from 1999 to 2001 note the veteran was 
deemed totally and permanently disabled.  Specifically, the 
Board notes that June 2001 notations from Dr. Villarreal 
indicate the veteran had severe degenerative joint disease, 
diabetes, hyperlipidemia and myositis.  He had constant joint 
and right arm pain, that he was not able to remain in one 
position for more than 15 minutes, and that he was unable to 
rest at night so he had chronic fatigue.  Additionally, 
September 2001 notations from Dr. Digby show the veteran had 
severe degenerative joint disease, significant myositis with 
considerable muscle pain and myalgia.  He also had diabetes, 
hyperlipidemia and morbid obesity. 

An August 2000 report from the American United Life Insurance 
Company note the veteran had subjective complaints of pain in 
all joints, and was unable to sit or stand for more than 15 
minutes.

The evidence also includes various lay statements, including 
from the veteran's mother and wife, all tending to support 
the veteran's contentions.  As well, the evidence includes 
records from the Social Security Administration (SSA), which 
describe the treatment the veteran received over time for 
various health problems, including arthritis, obesity and 
depression.

A December 2001 VA joints examination report reveals the 
veteran was a 44 year old male with history of right wrist, 
right forearm and right arm pain.  The veteran had normal x-
rays and was scheduled for electromyography (EMG) testing on 
December 20, 2001, but he failed to report to the 
examination.  The examiner further concluded that the 
veteran's right arm and right wrist disorder was not related 
to any bone, muscle, nerve or tendon disorder.  He had full 
and active range of motion with no pain on range of motion 
and normal x-rays.  Hence, the examiner concluded that the 
veteran did not incur the previously noted problems, if any, 
in service.  Also, it was the examiner's opinion that the 
veteran's current problem was of no clinical significance or 
relevance at this time though the veteran was on a very hefty 
dose of pain medication, that being hydrocodone.  The 
examiner did not find any clinical signs or symptoms to bring 
up a diagnosis, and with the veteran not showing up for the 
EMG testing, the examiner felt that the veteran did not incur 
the above symptoms in service.

Lastly, a December 2003 report from the Rochelle Medical 
Associates show a diagnosis of impingement syndrome of the 
right shoulder.

Upon a review of the evidence, the Board finds that a grant 
of service connection for the claimed right arm/wrist 
disorder (claimed as ulnar nerve palsy, myositis and carpal 
tunnel syndrome) is not warranted in this case.  The evidence 
fails to disclose any objective medical evidence which would 
support the veteran's contentions.  As a matter of fact, the 
December 2001 VA examination report specifically includes a 
medical finding that the claimed right arm and right wrist 
disorder was not related to any bone, muscle, nerve or tendon 
disorder.  He had full and active range of motion with no 
pain on range of motion and normal x-rays.  The examiner 
concluded that the veteran did not incur the previously noted 
problems, if any, in service.  Also, it was the examiner's 
opinion that the veteran's current problem was of no clinical 
significance or relevance at this time.

The Board has considered the veteran's oral and written 
testimony, and the lay statements, submitted in support of 
the veteran's arguments that he has right arm/wrist disorder 
related to service.  In addition, the Board acknowledges that 
the service medical records contain a self reported history 
of a possible pre-service cyst in the right distal end of the 
forearm and wrist, but he was found to be in sound condition 
when he was examined for his entrance into service.

In this respect, the new general counsel (GC) opinion 
VAOPGCPREC 3-2003 holds that, to rebut the presumption of 
sound condition under 38 U.S.C. § 1111, VA must show by clear 
and unmistakable evidence both that the disease or injury 
existed prior to service, and that the disease or injury was 
not aggravated by service.  In this case, however, the board 
finds that the competent evidence of record simply does not 
show that the claimed right arm/wrist disorder pre-existed 
the veteran's service.  The only evidence in this respect is 
the veteran's own reported history in the service medical 
records.  The entrance examination and the remainder of the 
service records are negative for any objective medical 
evidence of such pre-existence.  Simply put, although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992). 

The law is clear that when the evidence is in relative 
equipoise as to the merits of an issue, the benefit of the 
doubt in resolving the issue is to be given to the appellant.  
38 U.S.C.A. § 5107(b).  In this case, however, it is apparent 
that the veteran's claimed disorder was not incurred in or 
aggravated by service, given that the evidence of record is 
completely devoid of evidence supporting the veteran's 
contentions.  As such, the Board finds that the evidence is 
not in at least relative equipoise, and that the reasonable 
doubt rule is not for application in this case.  The 
veteran's claim of service connection for right arm/wrist 
disorder is denied.  See 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991). 


ORDER

Service connection for degenerative a right arm/wrist 
disorder (claimed as ulnar nerve palsy, myositis and carpal 
tunnel syndrome) is denied.


	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


